Citation Nr: 1203468	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-14 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 9, 2010, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 20, 2010, and after September 9, 2010.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In this regard, such rating decision denied the Veteran's claim of entitlement to a disability rating in excess of 30 percent for service-connected PTSD.  By an April 2011 rating decision of a Decision Review Officer (DRO), the disability rating assigned to the Veteran's PTSD was increased to 50 percent, effective September 9, 2010.  As the 50 percent evaluation is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

By a September 2010 rating decision, the RO awarded the Veteran a TDIU, effective January 20, 2010.  However, in the above-noted April 2011 DRO rating decision, the RO discontinued the Veteran's TDIU, effective September 9, 2010.  As will be addressed further herein, the Board finds that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Board properly has jurisdiction over the issue for the period prior to January 20, 2010, and subsequent to September 9, 2010, and, therefore, has been included on the first page of this decision.

Review of the claims file indicates that a March 2010 rating decision granted service connection for the right and left long trigger fingers, each rated noncompensably.  Subsequently, the Veteran filed a March 2010 statement wherein he disagreed with the RO's decision to deny service connection for the right and left long trigger fingers.  However, as indicated previously, the March 2010 rating decision in fact granted service connection.  Moreover, by a subsequent DRO rating decision issued in April 2011, the disability ratings assigned to the Veteran's right and left long trigger fingers were increased to 10 percent each.  Thus, no action is required subsequent to the Veteran's March 2010 statement as service connection was in effect at the time of his statement and there is no indication that he disagreed with any disability ratings assigned thereafter.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As to the Veteran's claim of entitlement to a TDIU prior to January 20, 2010, and after September 9, 2010, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the present case, the Veteran asserts that he has been unemployed since 2003.  Significantly, he filed a formal claim of entitlement to a TDIU during the appellate period, in May 2010.  Thus, regardless of the RO's decisions regarding whether the Veteran is entitled to a TDIU, an increased rating claim is properly before the Board, and the holding in Rice requires the Board to consider entitlement to a TDIU.  

As noted above, TDIU was granted by a September 2010 rating decision, effective January 20, 2010, and discontinued by an April 2011 DRO decision, effective September 9, 2010.  As there remains portions of the appellate period that a TDIU was not in effect, the Board must consider whether the Veteran is entitled to a TDIU during such portions of the appellate period, specifically, prior to January 20, 2010, and after September 9, 2010.  Further, as also noted above, the April 2011 DRO decision that discontinued the Veteran's TDIU did so on the basis that his combined evaluation was 100 percent as of September 9, 2010.  However, the Board is cognizant that in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s) (2011).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating, even where a 100 percent schedular rating has also been granted.  Therefore, the Board has jurisdiction to consider the issue of entitlement to TDIU prior to January 20, 2010, and after September 9, 2010.

Relevant to both claims, the most recent VA treatment records associated with the claims file are dated in September 2011.  There is no indication that the Veteran has ceased VA treatment.  Further, it appears that the records related to the Veteran's claim for disability benefits from the Social Security Administration (SSA) have not been associated with the claims file.  In this regard, the Veteran asserted that he was in receipt of disability benefits from the SSA in a February 2006 statement.  Although generally VA is not bound by SSA's determination, records associated with the Veteran's SSA claim may include evidence pertinent to his claims currently before the Board.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the Veteran's claim of entitlement to a disability rating in excess of 30 percent for PTSD prior to September 9, 2010, and in excess of 50 percent thereafter, the Board notes that the most recent VA psychiatric evaluation was conducted in September 2010.  While such examination is not presently stale, the remand herein directs the AMC to develop the Veteran's claims prior to readjudication.  The Board anticipates that when and if the Veteran's claims file is forwarded to the Board subsequent to the AMC's development, a more contemporaneous VA psychiatric evaluation will be warranted.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, the Veteran should be scheduled for a VA psychiatric evaluation to determine the current severity of his service-connected PTSD.

Additionally, as relevant to the Veteran's TDIU claim, the Board finds that he should be afforded a VA examination so as to determine the impact his service-connected disabilities have on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Memphis, Tennessee, dated from September 2011 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the Veteran's claims file all relevant records related to his claim for disability benefits from the SSA, to include any treatment records upon which SSA based its decision.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been obtained, schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his service-connected PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The rationale for any opinion offered should be provided.

4.  After all outstanding records have been obtained, schedule the Veteran for an examination with an appropriate examiner to determine the impact of his service-connected disabilities on his employability.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, singularly and jointly, on his employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, either singularly or jointly and without consideration of any non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation prior to January 20, 2010, and after September 9, 2010.  The examiner must be informed that the Veteran's service-connected disabilities include:  coronary artery disease; PTSD; diabetes mellitus, type II; low back pain; residuals, injury, left knee; hypertension; peripheral neuropathy of the bilateral upper and lower extremities; right and left long trigger fingers; and erectile dysfunction.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The rationale for any opinion offered should be provided.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, specifically considering entitlement to a TDIU prior to January 20, 2010, and after September 9, 2010, pursuant to the holdings in Rice and Bradley.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

